Citation Nr: 1543470	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must be remanded for additional development prior to adjudication of the claim.  The Veteran was provided with a VA examination in August 2010 and an addendum opinion in February 2011.  The August 2010 VA examiner noted the Veteran's history of noise exposure while in the military as well as occupationally.  The VA examiner found that "Given this history, noting the configuration of hearing loss, onset of awareness and taking into consideration the passage of time, [the Veteran's] hearing loss is at least as likely as not caused by acoustic trauma experienced while in the military."  The August 2010 VA examiner further opined that "The onset of tinnitus noted as beginning 10 years ago suggests this is not related to military noise exposure.  Noting the occupational work history, [the Veteran's] tinnitus is not the result of military-related noise exposure."   The VA examiner's rationale appears contradictory.  He found hearing loss was related to noise exposure in service, but found tinnitus was not related to military-related noise exposure, based on the Veteran's occupational work history.  

In the February 2011 addendum opinion, the VA examiner opined that the Veteran's tinnitus was not a symptom of his service-connected bilateral hearing loss.  The VA examiner noted that the frequency and duration of the tinnitus was not characteristic of tinnitus associated with noise exposure.  The VA examiner stated that due to the Veteran's own statements, the tinnitus appeared to have a later onset and was most likely due to occupational noise.  The February 2011 addendum opinion rationale is also contradictory.  The examiner indicated the Veteran's tinnitus was not characteristic of tinnitus associated with noise exposure, but found the tinnitus was most likely due to occupational noise.  Additionally, the examiner did not address whether the Veteran's tinnitus was aggravated by his service-connected hearing loss.

Due to the apparently contradictory rationale in the August 2010 and February 2011 VA opinions and the fact that the examiners did not address whether the tinnitus was aggravated by his service-connected hearing loss, the Board finds the opinions are inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the claim must be remanded for a new VA opinion.

The Veteran was provided with notice of the elements of a service connection claim in October 2010.  The notice did not include the elements of service connection on a secondary basis.  As the issue of entitlement to service connection for tinnitus as secondary to service-connected bilateral hearing loss has been raised, the Veteran should be provided with notice of the elements of entitlement to service connection for on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the elements of entitlement to service connection on a secondary basis.

2.  Then, forward the claims file to a VA clinician of appropriate expertise to provide opinion as to the following: 

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus is etiologically related to service.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's tinnitus is caused or aggravated by his service-connected bilateral hearing loss.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


